Order entered September 16, 2020




                                      In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                               No. 05-20-00391-CR
                               No. 05-20-00392-CR

                     NATHANAEL JACE MIXON, Appellant

                                        V.

                        THE STATE OF TEXAS, Appellee

                  On Appeal from the 195th Judicial District Court
                               Dallas County, Texas
                 Trial Court Cause No. F15-42179-N & F16-41127-N

                                     ORDER

      The reporter’s record was due on July 11, 2020. When it was not filed, we

notified court reporter Debi Harris by postcard dated July 16, 2020 and directed

her to file the reporter’s record by August 17, 2020. To date, the record has not

been filed and we have had no further communication from Ms. Harris regarding

these appeals.
       We ORDER court reporter Debi Harris to file the complete reporter’s record

in these appeals within TWENTY DAYS OF THE DATE OF THIS ORDER.

We caution Ms. Harris that the failure to do so will result in the Court taking

whatever action it deems appropriate to ensure that these appeals proceed in a more

timely fashion.

       We DIRECT the Clerk to send copies of this order to the Honorable Hector

Garza, Presiding Judge, 195th Judicial District Court; Debi Harris, court reporter;

Velma Lopez, court reporter, 195th Judicial District Court; and to counsel for all

parties.




                                            /s/    ROBERT D. BURNS, III
                                                   CHIEF JUSTICE